     Case 2:18-mc-00048 Document 52 Filed 12/09/19 Page 1 of 1 PageID #: 209



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           CHARLESTON DIVISION


NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

       Plaintiff,

v.                                                 Civil Action No. 2:18-mc-00048

SOUTHERN COAL CORPORATION,

       Defendant.

                                           ORDER

       Before the Court is Plaintiff’s Supplement to the Joint Status Report and Request

for Telephonic Hearing (ECF No. 51).

       In the supplement, Plaintiff’s indicate that Defendant will not agree to make Jillean

L. Justice available for deposition. Ms. Justice, as well as James C. Justice, III, is a current

shareholder and member of the Board of Directors for Southern Coal.

       It is hereby ORDERED that the Defendant make Jillean L. Justice available for

deposition on one of the available dates provided by Plaintiff’s counsel. It is further

ORDERED that the deposition shall take place at a date, time and location agreeable to

all parties.

       Additionally, Plaintiff’s request for a telephonic hearing on this matter is

DENIED.

       The Clerk of the Court is directed to transmit a copy of this Order to counsel of

record.

       Enter: December 9, 2019
